DETAILED ACTION
This Office Action is in response to Application filed on 18 March 2020 and Preliminary Amendment filed on 18 March 2020.
This Office Action is a supplemental to Office Action filed 18 March 2021, it includes a new 35 USC 101 rejection.
Claims 1, 3, 5-8, and 17-27 are pending.  Claims 2, 4, and 9-16 are canceled.  The pending claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of U.S. Patent No. 10,628,277. Although the claims at issue are not identical, they are not patentably distinct from each other claims 1, 3, and 4 of ‘277 contain every element of claims 1 and 5 of the instant application and as such anticipate claims 1 and 5 of the instant application.
Claim 1 of the instant application maps to the combination of claims 1 and 3 of ‘277.
	Claim 5 of the instant application maps to claim 4 of ‘277.

Claims 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of U.S. Patent No. 10,628,277 in view of Scobie et al., U.S. Patent App. Pub. 2017/0351577, hereinafter referred to as “Scobie”.

Claim 17 of the instant application maps to the combination of claims 1 and 3 of ‘277.
Claim 20 of the instant application maps to claim 4 of ‘277.

Claims 1, 3, and 4 of ‘277 contain every limitation of claims 17 and 20 of the instant application except for “An article comprising: a storage medium comprising processor-readable instructions stored thereon which are executable by one or more processors to:”
Scobie discloses lockstep processing system (See paragraph 0001).  Scobie also discloses a computer readable storage medium storing a computer program for execution on a computer system with a processing unit (See Scobie, paragraphs 0047-0051).
.

Claims 23 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. 10,628,277 in view of Scobie et al., U.S. Patent App. Pub. 2017/0351577, hereinafter referred to as “Scobie”.

Claim 23 of the instant application maps to the combination of claims 1 and 3 of ‘277.

Claim 25 of the instant application maps to claim 4 of ‘277.

Claims 1, 3, and 4 of ‘277 contain every limitation of claims 23 and 24 of the instant application except for “An article comprising: a storage medium comprising processor-readable instructions stored thereon which are executable by one or more processors to:”
Scobie discloses lockstep processing system (See paragraph 0001).  Scobie also discloses a computer readable storage medium storing a computer program for execution on a computer system with a processing unit (See Scobie, paragraphs 0047-0051).
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to “An article comprising: a storage medium comprising processor-readable instructions stored thereon which are executable by one or more processors to:”, however the specification does not describe “a storage medium” and is thus undefined.  The word "storage" or "recording" have become insufficient to convey only statutory embodiments to one of ordinary skill in the art absent explicit and deliberate, limiting definition or clear differentiation between storage media and transitory media in the disclosure.
The Examiner suggests amending the claim to read "a non-transitory memory device..." as finds support in paragraph 0053 in the specification. The Examiner 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the testable units" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner suggests amending the limitation to read “a plurality of testable units”.

Allowable Subject Matter
Claims 2, 6-8, 18, 19, 21-22, 24, and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable, over the prior art, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if no new Double Patent issues arise.

Concerning claims 1, 3, 5-8, the claims would be allowable over the prior art if the above Double Patenting rejection is overcome.  The prior art does not teach “wherein the one or more indicators indicate at least locations of the one or more potential errors in the at least two processing cores, and one or more likelihood scores comprising probing the testable units in an order based, at least in part, on determined one or more indicators.”

Concerning claims 17-22, the claims would be allowable over the prior art if the above Double Patenting rejection is overcome.  The prior art does not teach “wherein the one or more indicators to indicate at least locations of the one or more potential errors in the at least two processing cores, and one or more likelihood scores associated with locations of the potential errors”.

Concerning claims 23-27, the claims would be allowable over the prior art if the above Double Patenting rejection is overcome.  The prior art does no teach “wherein the multi-core lockstep computing device is segmented into testable units, and wherein execution of the built-in self-test procedure further to comprise determination of an order to probe the testable units based, at least in part, on the one or more indicators” and “comprise a probe of the testable units in an order based, at least in part, on the determined one or more indicators”.

Refaeli et al, U.S. Patent App. Pub. 2019/0171536, hereinafter referred to as “Refaeli” discloses a similar method as the claims of the instant application.
Refaeli discloses a method of operating a data processing system (See paragraph 0008).  Refaeli discloses the data processing system having two processing cores operating in lockstep mode (See paragraphs 0008 and 0010). Refaeli teaches comparing output signals of the cores to determine a fault (See paragraphs 
	However, Refaeli does not teach the above indicated limitations for claims 1, 3, 5-8, claims 17-22, and claims 23-17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S.Patent 6,141,769 to Petivan et al.
- Triple redundant computing system with error detection location
U.S. Patent 10,649,865 to Nayyar et al.
- Lockstep cores with fault detection

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648.  The examiner can normally be reached on M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        April 19, 2021